DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 10/26/21. Claims 1, 6, 9, and 15 have been amended, new claims 16-21 have been added, and claims 5 and 14 have been cancelled. Thus claims 1-4, 6-13, and 15-21 are presently pending in this application.

Claims 1-4, 6-13, and 15-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose the specific structure and function as recited in claims 1, 9, and 16 such that a ventilation system comprising a camera configured to capture images, and a controller operatively coupled to the ventilator source, the camera, and the database, wherein the controller includes at least a control module, a component recognition and identification module, a component tracking module configured to track targets within a plurality of real-time images captured via the camera and to detect at least one change in tracked targets; and wherein the tracked targets include at least a ventilator hose, and wherein the at least one detected change comprises a change in bend radius of the ventilator hose.

Kantor discloses a ventilator system apparatus (100, fig 1) with a camera (115, fig 1) configured to capture images (see [0083], lines 4-6).
Hight teaches a and a controller (230, fig 4) including a control module, a component recognition and identification module (object recognition module; see [0058], lines 1-4), and a component tracking module (see [0060], lines 6-8) configured to track targets within a plurality of real-time images captured via the camera (see [0058] lines 17-20) and to detect at least one change in tracked targets (see [0060], lines 16-20).
O’Donnell teaches a control system (see [0091], line 1) coupled to the ventilator source (the control and source are connected, as the control can shut down the unit see [0091], line 6-7) with a compensation module (fault detection method; see [0091], line 2) and a control module (see [0091]) is configured to control an operation of the ventilator source with operating parameters determined as a function of, an output of the component recognition and identification module (the fault status determined by the control system can shut off the unit at detection of a component detachment).
However, although the prior art shows most of the structural components and the function of the ventilator system, the combination lacks the tracked targets include at least a ventilator hose, and wherein the at least one detected change comprises a change in bend radius of the ventilator hose.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                            
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785